     Case 4:16-cv-00814-ALM-KPJ Document 71 Filed 10/10/19 Page 1 of 1 PageID #: 5261

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION
ANTHONY DAVID TEAGUE

vs                                          Civil Action No. 4:16

DIRECTOR, TDCJ-CID

                                 MOTION FOR ORDER

     Petitioner Pro Se, Anthony David Teague, moves the Court to direct the

Respondent to file all records from the 11.07 Application that was

filed by Petitioner and dismissed by the TCCA on Sept. 11th, 2019.

Petitioner believes the TCCA cause number was WR-84,231-06. Petitioner

further believes these records are relevant and admissible and Respondent

has a duty to file them pursuant to Rule 5(a) of the Rules Governing

§2254 Cases. Petitioner is unable to file them himself as he is indigent

and incarcerated and has no copies of said Application and its records.



SIGNED and submitted this 7th day of October, 2019,


Anthony T avid Teague #1 /6 16
TDCJ-Wallace Unit
1675 S. FM 3525
Colorado City, TX 79512
PETITIONER PRO SE
